                 Case 2:21-cv-00204-BJR Document 32 Filed 06/02/21 Page 1 of 2




 1                                                              The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9 JENNIFER MILLER, EMAD AL-KAHLOUT,
   JUMA LAWSON, PHILIP SULLIVAN, JOSE
10 GRINAN, KELLY KIMMEY, KIMBERLY                         Case No. 2:21-cv-00204-BJR
   HALO, and HAMADY BOCOUM,
11 on behalf of themselves and all others                 DEFENDANTS’ NOTICE TO
   similarly situated,,                                   WITHDRAW PENDING MOTION
12                                                        TO COMPEL ARBITRATION
                             Plaintiffs,                  AND STAY [DKT. 28] UPON
13                                                        ENTRY OF ORDER APPROVING
           v.                                             FILING OF SECOND AMENDED
14                                                        COMPLAINT
   AMAZON.COM, INC., and AMAZON
15 LOGISTICS, INC.,

16                                      Defendants.
17

18            On May 17, 2021, Defendants Amazon.com, Inc. and Amazon Logistics, Inc. filed
19 Defendants’ Motion to Compel Arbitration and Stay [Dkt. 28]. On June 2, 2021, the parties filed

20 a Stipulated Motion and [Proposed] Order to File Second Amended Complaint [Dkt. 31].

21 Defendants hereby provide notice that, upon entry of an order approving the filing of the Second

22 Amended Complaint, they withdraw their Motion to Compel Arbitration and Stay, so that they

23 //

24 //

25 //

26 //

27
     NOTICE TO WITHDRAW PENDING MOTION
                                                                            Davis Wright Tremaine LLP
     (2:21-cv-00204-BJR) - 1                                                          L AW O FFICE S
     4840-0807-4221v.3 0051461-003633                                              [OfficeAddressBlock2]
                                                                          [OfficePhone1] main · [OfficeFax1] fax
                 Case 2:21-cv-00204-BJR Document 32 Filed 06/02/21 Page 2 of 2




 1 can refile a motion to compel arbitration tailored to the claims and allegations in the Second

 2 Amended Complaint.

 3            DATED this 2nd day of June, 2021.      Respectfully Submitted,
 4                                                   By: s/ Kenneth E. Payson
                                                        Kenneth E. Payson, WSBA #26369
 5                                                      Sheehan Sullivan, WSBA #33189
                                                        DAVIS WRIGHT TREMAINE LLP
 6                                                      920 Fifth Ave, Suite 3300
                                                        Seattle, WA 98104-1610
 7                                                      Telephone: (206) 622-3150
                                                        Facsimile: (206) 757-7700
 8                                                      kennethpayson@dwt.com
                                                        sheehansullivan@dwt.com
 9
                                                     By: s/ Michael J. Puma
10                                                      Richard G. Rosenblatt (pro hac vice)
                                                        MORGAN, LEWIS & BOCKIUS LLP
11                                                      502 Carnegie Center
                                                        Princeton, NJ 08540-6241
12                                                      Telephone: (609) 916-6600
                                                        Facsimile: (609) 916-6601
13                                                      richard.rosenblatt@morganlewis.com
14                                                       Michael J. Puma (pro hac vice)
                                                         MORGAN, LEWIS & BOCKIUS LLP
15                                                       1701 Market Street
                                                         Philadelphia, PA 19103-2921
16                                                       Telephone: (215) 963-5000
                                                         Facsimile: (215) 963-5001
17                                                       michael.puma@morganlewis.com
18                                                       Michael E. Kenneally (pro hac vice)
                                                         MORGAN, LEWIS & BOCKIUS LLP
19                                                       1111 Pennsylvania Avenue, N.W.
                                                         Washington, DC 20004-2541
20                                                       Telephone: (202) 739-3000
                                                         Facsimile: (202) 739-3001
21                                                       michael.kenneally@morganlewis.com
22                                                       Mary Grace Patterson (pro hac vice)
                                                         MORGAN, LEWIS & BOCKIUS LLP
23                                                       One Federal Street
                                                         Boston, MA 02110-1726
24                                                       Telephone: (617) 341-7700
                                                         Facsimile: (617) 341-7701
25                                                       marygrace.patterson@morganlewis.com
26                                                       Attorneys for Defendants Amazon.com, Inc.,
                                                         and Amazon Logistics, Inc.
27
     NOTICE TO WITHDRAW PENDING MOTION
                                                                              Davis Wright Tremaine LLP
     (2:21-cv-00204-BJR) - 2                                                            L AW O FFICE S
     4840-0807-4221v.3 0051461-003633                                                [OfficeAddressBlock2]
                                                                            [OfficePhone1] main · [OfficeFax1] fax
